06/09/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0051


                                 Case No. DA 20-0051
                                ____________________


IN RE THE MARRIAGE OF                             )
                                                  )
SUSAN RAE WILLIAMS,                               )
                                                  )   ORDER GRANTING
                     Petitioner/Appellee,         )   APPELLEE’S UNOPPOSED
                                                  )   MOTION FOR EXTENSION
       -vs-                                       )   OF TIME
                                                  )
JERRY MAX WILLIAMS,                               )
                                                  )
                     Respondent/Appellant.        )
                                                  )


       Pursuant to the Unopposed Motion for Extension of Time filed by Appellee

Susan Rae Williams herein, and good cause appearing therefor,

       IT IS HEREBY ORDERED, AND THIS DOES ORDER, that the

Appellee shall have up to and including Tuesday, July 7, 2020, within which to

file and serve her reply brief.

       DATED this ____ day of June, 2020.



                                              _________________________________
                                                 CLERK OF SUPREME COURT




                                                                         Electronically signed by:
1.        ORDER GRANTING APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME Bowen Greenwood
                                                                        Clerk of the Supreme Court
\\prrnewsql\ProLaw Documents\4058-16253\614258.doc                              June 9 2020